Per Curiam.
The petition for interpleader, brought by Fulton County Federal Savings & Loan Association, alleged: that the plaintiff held a savings account in a stated amount in the name of Mrs. E. C. Wallace, who died November 20, 1954; that, after her death, the defendant Gussie Lou Morris, alleging herself to be a sister of the decedent, notified the plaintiff that the depositor had made to her a gift causa mortis of the deposit book issued by it to the depositor and the savings account evidenced by the deposit book, and thereafter brought suit against the plaintiff, in the Civil Court of Fulton County, to recover the amount of the deposit, which remained on its books in the name of the original depositor; that the defendant James P. Swann was duly appointed the administrator of the estate of Mrs. Wallace, the depositor, and had notified the plaintiff that no valid gift or transfer of the deposit had been made to the defendant Morris, but that the deposit constituted a part of the estate of the deceased depositor, and demanded payment thereof to him as such temporary administrator. Held:
In view of the possession by the defendant Morris of the deposit book issued by the plaintiff to the decedent, the decision of this court in Jackson v. Jackson, 206 Ga. 470, 476 (57 S. E. 2d 602), and the act of the General Assembly approved February 15, 1952 (Ga. L. 1952, p. 305, § 4; Code, Ann. Supp., § 16-439) — the conflicting claims of the defendants to the funds in the possession of the plaintiff are of such character as to render proper the bill of interpleader filed by the plaintiff, and the trial judge did not err in denying the motion to dismiss the same, or in thereafter ordering the defendants to interplead therein, and in enjoining the plaintiff in error from prosecuting the suit in the Civil Court of Fulton County. Code (Ann. Supp.) § 37-1503; Cannon v. Williams, 194 Ga. 808 (22 S. E. 2d 838), and cases there cited.

Judgment affirmed.


All the Justices concur, except Head, J., who dissents.